The defendant was indicted for murder, and convicted of manslaughter.
All of the exceptions were abandoned except the following: "His Honor, the presiding Judge, erred in charging the jury as follows: `He has the right, when attacked or assaulted, to repel force with force, to use the force that is used against him to repeal the assailant, but he would not have the right to use more."
"Specifications: A person assaulted has the right to use such force as is necessary, or which in the mind of a person of reasonable firmness and prudence is necessary, to prevent his assailant from inflicting serious bodily harm, even to the extent of taking his life; he is not limited to the exercise of only the degree of force which the assailant may exert; which is the clear interpretation of the charge."
Even if this excerpt from the charge should be construed alone, it cannot be successfully contended that his Honor, the Circuit Judge, intended to limit the right of the defendant to use such force as was necessary to save himself from loss of life or serious bodily harm. That would be an exceedingly strained construction. It is however, a well established canon of interpretation that the charge must be considered in its entirety.
So much of the charge as relates to the question under consideration is as follows:
"As counsel told you, where one strikes with the open hand, and there is nothing more surrounding it to make him *Page 115 
believe he is in danger of serious bodily harm, or losing his life, that is manslaughter. Where a man is attacked, and all the circumstances indicate that he is in danger of serious bodily harm or losing his life, and he takes life, that would be self-defense. He has a right, when attacked or assaulted, to repel force with force, to use the force that is used against him to repel his assailant; but he would not have a right to use more. After a man has been assaulted and has been given a sufficient legal provocation, and does not strike at that time, and has had time to cool and deliberate, and, after cooling time, kills, that would be murder. Those are just two probable cases to show you what I mean. In the books many definitions and examples are given. I have given you one example. That does not mean I have given you all. Manslaughter, I have given you an example of it."
The charge is so clear, when considered as a whole, it is unreasonable to suppose that it was misunderstood by the jury.
MR. JUSTICE HYDRICK concurs in the dissenting opinion of the Chief Justice.